Citation Nr: 1412175	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-03 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to an initial compensable rating for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 2001 to February 2010.       

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in April 2012; a transcript of which is of record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a history of diastolic pressure predominately 100 or more and requires continuous medication to control his hypertension. 


CONCLUSION OF LAW

The criteria for a 10 percent rating and no more for hypertension have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013)




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for hypertension. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

A VA examination for hypertension was conducted in May 2010. During the examination, the evidence of record at the time was reviewed and a history was elicited from the Veteran. The report stated the level of severity of the Veteran's hypertension and is adequate for purposes of rating his disability. 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that he or the VA needs to obtain. Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.

Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. 

The Veteran seeks a compensable initial rating for hypertension. Hypertension is rated under Diagnostic Code 7101 which provides a 10 percent rating when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more. A 40 percent evaluation requires diastolic pressure of predominantly 120 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101.

Upon review, the Board finds that the evidence supports a 10 percent rating.  That is, the Veteran's service treatment records as well as a VA examination conducted in May 2010 reflect a diagnosis of hypertension with diastolic pressure predominately 100 or more controlled by the continuous of medication.  

The Board finds, however, that an evaluation of 20 or more percent is not warranted at any time as the Veteran has not been shown to have diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more at any time. See Fenderson v. West, 7 Vet. App. 55 (1994) (Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.)  Specifically, the Board notes that of the 33 blood pressure readings documented during service and at the 2010 VA examination the Veteran's diastolic pressure was 110 or more only five times while his systolic pressure was 200 or more only once.  These findings do not support a 20 percent rating.  

The Board further notes that there is no evidence of record that the Veteran's disability warrants a higher rating on an extraschedular basis. 38 C.F.R. § 3.321(b) (2013). Significantly, there is no medical indication or argument that the applicable criteria are inadequate to rate the disability. The symptoms of the Veteran's service-connected hypertension are adequately compensated in the disability rating assigned. Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

A 10 percent disability evaluation for hypertension is granted from February 3, 2010.


REMAND

The Veteran asserts that the May 2010 examiner did not adequately examine his left knee and that the examiner's findings contradict the ultimate medical opinion provided. Specifically, the Veteran states the examiner "did not even touch my left knee or leg." The examiner's report states the Veteran has limited flexion and mild ligament laxity with a positive Lachman's test but no movement of the anterior and posterior drawer signs. However, the examiner failed to include the specific ranges of motion for the left knee. Additionally, the Board agrees that the VA examiner's conclusion (normal left knee) contradicts the examination findings noted in the report. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination by a clinician with appropriate expertise.

The purpose of the examination is to determine the current nature and severity of the Veteran's left knee disability, and its impact on his ordinary activities of daily life and social and occupational functioning. 

The following considerations will govern the examination: 

(a) The claims folder, including all medical records, and a copy of this Remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this Remand. 

(b) All indicated tests and studies must be performed, including imaging testing recommended by the examiner. 

(c) The examiner must further report the complete ranges of motion for the left knee.  In providing this objective information, the examiner must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

(e) The examiner must make specific findings as to whether or the extent to which the Veteran has instability of his left knee. 

(f) The examiner must discuss the impact of the Veteran's left knee disability on his ordinary activities of daily life and social and occupational functioning. 

(g) The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability renders him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.

(h) The examiner is requested to provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

2. Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
John Z. Jones 
Chief Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


